Chief Justice Sharswood
delivered the opinion of the court, March 7th 1881.
This case has been very ably and elaborately argued, and all the authorities examined and commented on. We do not, however *178deem it necessary to discuss the several questions presented. The main contention of the plaintiff in error is grounded upon the provision of the sixth section of the Act of March 15th 1832 (Pamph. L. 136), that “no letters testamentary, or of administration or otherwise, purporting to authorize any'person to intermeddle with the estate of a decedent, which may be granted out of this Commonwealth, shall confer upon such person any of the powers and authorities possessed by an executor or administrator under letters granted within this state.” In speaking of this act Mr. Justice Woodward remarked in Moore v. Fields, 6 Wright 471: “ This section of the Act of 1832, suggested to the minds of the codifiers by what was said in McCullough v. Young, 1 Binn. 63, was merely declaratory of the common law, according to which the title of executors and administrators cannot de jure extend beyond the territory of the government which grants it, and the movable property therein.” It has been earnestly maintained that upon the proper construction of the statute the foreign executor or administrator not only cannot sue in the courts of this state, for any of the debts or assets of the decedent, which certainly must be conceded to be settled; but that he cannot receive or give a valid acquittance upon a voluntary payment or delivery, even where it does not appear that there are any domestic claimants upon the estate. The current of authorities, where the rule of our statute is recognised as the common law, does not sustain this position : Williams v. Storrs, 6 Johns. Ch. 357; Parsons v. Lyman, 20 New York 112; Klein v. French, 57 Miss. 667; Wilkins v. Ellett, 9 Wall. 740. The point has never been decided in this state. We do not think it necessary to decide it in this case.
. There is another point which, we think, disposes of the question upon this record. We do not consider that the United States coupon bonds which are the subjects of this controversy, were at the time of the death of the decedent, any part of his estate in this Commonwealth. The defendants were the mere depositaries of the bonds for safe-keeping. They were, therefore, in the possession of the decedent. He held the certificate of their deposit. The defendants were bound to restore the bonds at any time to the lawful holder of the certificate. It was as if the bonds had been placed in a fire-proof of the defendants, of which the decedent possessed the key. In point of fact, the certificate was in the actual possession of the widow of the decedent in New Jersey. She surrendered it as she was bound to do, to the foreign executor. She could not have withheld it. The New Jersey executor could have sued her, and compelled its delivery to him. The Pennsylvania administrator certainly could not. By the terms of the certificate it might be transferred by assignment indorsed thereon and approved by the company. The foreign executor could' haye so assigned it, and his assignee could have sued for the delivery of the bonds, in his own *179name. The assignment would have been a sale of the bonds, which were payable to bearer, and passed by delivery. Whoever showed a legal title to the certificate had a right to the possession of the bonds. The case, then, is within the principle of Moore v. Fields, supra, where it was held that, whore a debt fixed by a decree or judgment of the court of another state in favor of a foreign administrator, is due by citizens of Pennsylvania to the estate of a decedent, the administrator of the foreign domicile may sue lor and recover it in his own name.
Judgment affirmed.